                                    IN THE UNITED BANKRUPTCY COURT
                                  FOR THE WESTERN DISTRICT OF VIRGlNIA

IN RE :
APRIL DAWN LONG                                                                    CHAPTER 13
83 NOTTINGHAM LANE                                                                 CASE NO. 14-50317
WAYNESBORO, VA 22980

         DEBTOR

                                     TRANSMITTAL OF UNCLAIMED FUNDS

 X        Comes now the undersigned trustee as follows:

     That fu nds have remained unclaimed for longer than 90 days after the final dividend was declared and
distributed in the above case. The bank on which these checks are drawn has been instructed to stop payment on
said checks.

                                     TRANSMITTAL OF SMALL DIVIDENDS

          Comes now the trustee and reports as follows :

     Distributions to creditors in amounts of less than five dollars ($5.00) in a Chapter 7 case and fifteen ($ 15 .00)
dollars in a Chapter 13 case, is prohibited by Bankruptcy Rule 3010 unless authorized by the court. No such order
has been entered by the court.


The name, addresses and amounts due each creditor is as follows:

                                                                                                        AMOUNT
NAME OF CREDITOR                                     ADDRESS OF CREDITOR                              DUE CREDITOR
FREDERICKSBURG CREDIT BUREAU                         4940 SOUTHPOINT DR.                                      $36.19
                                                     FREDERICKSBURG, VA 22407-2613

TOTAL OF AMOUNTS OF $25.00 OR MORE PER CREDITOR                               $ 36.19
TOTAL OF AMOUNTS OF LESS THAN $25.00 PER CREDITOR                             $0.00
    The trustee's checks payable to the Clerk, U.S. Bankruptcy Court, for the total amount of $36.19 are attached
hereto with the request that such funds be deposited in the U.S . Treasury.

    I hereby certify that a true copy of the above transmittal has been mailed to the debtor, the attorney for the
debtor, and to each creditor listed above.

Date:   May 24, 20 19




Signed: /s/ Herbert L. Beskin                                , Trustee
        P.O. Box 2103
        Charlottesville, VA 22902
        Ph: 434-817-9913; Email :
        ch 13staff@cvillech 13.net
